



Exhibit 10.2
COOPER-STANDARD HOLDINGS INC.
PERFORMANCE UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of
performance-vested Restricted Stock Units (“PUs”) made on Grant Date (the “Date
of Grant”), is between Cooper-Standard Holdings Inc., a Delaware corporation
(the “Company”), and the individual whose name is set forth on the signature
page hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2017 Omnibus
Incentive Plan (the “Plan”), which is incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the PUs provided for herein to the
Participant pursuant to the Plan, and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Grant. The Company hereby grants to the Participant Number of Awards
Granted PUs on the terms and conditions set forth in this Agreement. One hundred
percent (100%) of such PUs are referred to as the “Target PUs.” The
Participant’s rights with respect to the PUs will remain forfeitable at all
times prior to the date such PUs vest as described in Section 4.
2.    Performance Period and Goals. The vesting of the PUs is subject to the
achievement of the performance goal (the “Performance Goal”) indicated in
Section 2(b) during the Performance Period (as defined below).
(a)    Performance Period. The performance period (the “Performance Period”) for
this Award is the three-year period commencing on January 1, 2019 and ending on
December 31, 2021.
(b)     Performance Goal. The Performance Goal is the Company’s return on
invested capital (ROIC) for the three-year Performance Period. The Performance
Goal will be met at “target” if 8% ROIC is achieved. The Performance Goal will
be met at “threshold” if 80% of target performance is met. The Performance Goal
will be met at “maximum” if 120% of target performance is met. Performance
between threshold and target, or between target and maximum, shall be
interpolated. In the event of a material acquisition or divestiture during the
Performance Period, as determined by the Committee in its sole discretion, the
threshold, target and maximum Performance Goals will be adjusted based on the
pro-forma impact of the transaction over the remainder of the Performance
Period.
3.    Restrictions on Transfer. In accordance with the Plan, the Participant
shall have the right to designate a beneficiary to receive the PUs that will
vest upon, or be settled following, the Participant's death, all in the manner
and to the extent set forth in this Agreement. The designation may be changed at
any time. If no Designation of Beneficiary is made, then any PUs that will vest
at the time of death of the Participant, and any previously vested PUs that have
not yet been settled as of the date of death of the Participant, shall be paid
to the Participant’s legal representative pursuant to his or her will or the
laws of descent and distribution. The Participant cannot otherwise sell,
transfer, or dispose of or pledge or hypothecate or assign the unvested PUs or
the Shares underlying the vested PUs prior to the date on which such vested PUs
are settled pursuant to Section 4 (collectively, the “Transfer Restrictions”).
4.    Vesting; Termination of Employment.
(a) Vesting. Except as set forth in subsection (b) or (c), the PUs will be
eligible to vest only if the Participant continues in Employment with the
Company or its Affiliate until the end of the Performance Period. As soon as
practical after the end of the Performance Period (and in all events during the
calendar year immediately following the end of the Performance Period), the
Committee will determine to what extent the Performance Goal has been achieved.
Based on such determination, the potential number of PUs that will vest (subject
to the application of the relative total shareholder return (“TSR”) modifier
described below) will be determined as follows:
If Performance Goal is Met at*:
Target PUs Potential Vesting is:
Threshold (80% of Target)
50%
Target
100%
Maximum (120% of Target)
200%






--------------------------------------------------------------------------------





*If the Performance Goal is achieved between threshold and target, or between
target and maximum, the percent of Target PUs that are considered potentially
vested will be interpolated.
The potential number of PUs that will vest based on the achievement of the
Performance Goal will be modified based on the Company’s TSR relative to the
Comparator Group (as defined in Exhibit A) during the Performance Period as
follows:


Company Relative TSR as a Percentile of Median TSR of Comparator Group
Modification of Potential Number of PUs Vesting
25th Percentile or less
0.75x
26th Percentile to 74th Percentile
1.00x
75th Percentile or greater
1.25x*

*Relative TSR modifier will not increase the potential number of PUs Vesting
over 200% of the Target PUs.
Exhibit A lists the companies in the Comparator Group and sets forth the
methodology to be used in calculating TSR.
The Committee may then exercise its discretion to adjust the potential number of
PUs that are vesting either upwards or downwards. The total number of PUs, after
adjustment (if any), so determined by the Committee shall be considered vested
as of the date of such Committee determination (the “Lapse Date”).
(b) Termination of Employment. If the Participant’s Employment with the Company
and its Affiliates terminates for any reason prior to the end of the Performance
Period, the PUs shall be canceled by the Company without consideration; provided
that:
(i) upon termination of the Participant’s Employment due to the Participant’s
death or Disability, the Target PUs shall vest in full on the date of such
Employment termination;
(ii) if the Participant’s Employment terminates for Retirement, then a number of
PUs equal to (x) the total number of PUs determined pursuant to subsection (a)
multiplied by (y) a fraction, the numerator of which is the number of the
Participant’s days of Employment during the Performance Period and the
denominator of which is 1,095, shall vest and no longer be subject to forfeiture
as of the Lapse Date; and
(iii) in the case of either (i) or (ii), any remaining unvested PUs shall be
canceled by the Company without consideration.
(c) Change of Control. Notwithstanding the foregoing, in the event of a Change
of Control while the Participant remains in Employment with the Company or its
Affiliate, the Performance Goal shall be deemed to have been satisfied at the
target level, regardless of actual performance prior to or after such Change of
Control, such that only the Target PUs remain available for vesting under this
Award, and the following will apply:
(i) If the purchaser, successor or surviving entity (or parent thereof) in the
Change of Control (the “Survivor”) so agrees, then some or all of the Target PUs
shall be assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each PU that is assumed by the Survivor shall be appropriately adjusted,
immediately after such Change of Control, to apply to the number and class of
securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the PUs been actual shares
immediately prior to such Change of Control. Upon termination of the
Participant’s Employment (A) by the Company and its Affiliates without Cause or
(B) if the Participant is then or was at the time of a Change of Control a
Section 16 Participant, by such Section 16 Participant for Good Reason, in each
case within two years after a Change of Control, any unvested portion of this
Award (or the replacement award) shall immediately become vested in full.
(ii) To the extent the Survivor does not assume the PUs or issue replacement
awards as provided in clause (i), then, immediately prior to the date of the
Change of Control, the Target PUs shall become immediately and fully vested.
    5.    Settlement.
(a) General. Except as otherwise provided in Section 5(b), as soon as
practicable after the PUs vest (but in all events during the year immediately
following the end of the Performance Period), the Company will settle such
vested PUs by delivering an amount of cash equal to the Fair Market Value,
determined as of the Lapse Date, of a number of Shares equal to the number of
PUs that have vested. For purposes hereof, the PUs that vest upon a
Participant’s termination of Employment shall be settled only upon the
Participant’s separation from service within the meaning of Code Section 409A.





--------------------------------------------------------------------------------





(b) Six-Month Delay for Specified Employees. Notwithstanding any other provision
in the Plan or this Agreement to the contrary, if (i) the PUs become vested as a
result of the Participant’s separation from service other than as a result of
death, and (ii) the Participant is a “specified employee” within the meaning of
Code Section 409A as of the date of such separation from service, then
settlement of such vested PUs shall occur on the date that is six months after
the date of the Participant’s separation from service to the extent necessary to
comply with Code Section 409A.
6.    No Voting Rights; Dividend Equivalents. The Participant shall not have
voting rights with respect to the Shares underlying the PUs. The Participant
shall be credited with an amount of cash equivalent to any dividends or other
distributions paid with respect to the Shares underlying the PUs, so long as the
applicable record date occurs on or after the Date of Grant and before such PUs
are forfeited or settled; provided that such cash amounts shall be subject to
the same risk of forfeiture and Performance Goals as the PUs to which such
amounts relate. If, however, any dividends or other distributions with respect
to the Shares underlying the PUs are paid in Shares rather than cash, then the
Participant shall be credited with additional performance units equal to the
number of Shares that the Participant would have received had the PUs been
actual Shares, and such performance units shall be deemed PUs subject to the
same risk of forfeiture and other terms of this Agreement and the Plan as apply
to the PUs to which such dividends or other distributions relate. Any amounts
due to the Participant under this provision shall be paid to the Participant at
the same time as payment is made in respect of the PUs to which such dividends
or other distributions relate.
7.    No Right to Continued Employment or Future Awards. The granting of the PUs
shall impose no obligation on the Company or any of its Affiliates to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of the Participant. In
addition, the granting of the PUs shall impose no obligation on the Company or
any of its Affiliates to make awards under the Plan to the Participant in the
future.
8.    Taxes. The Company and its Affiliates shall have the right and are hereby
authorized to withhold from amounts otherwise payable hereunder any applicable
withholding taxes in respect of the PUs and to take such other action as may be
necessary to satisfy all obligations for the payment of such withholding taxes.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt by the addressee.
10.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
11.    Performance Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The PUs are subject to the Plan. The terms and provisions of
the Plan as they may be amended from time to time are incorporated herein by
reference. In the event of a conflict between any term or provision in this
Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern.
12.    Recoupment. This Award and the compensation received by the Participant
under this Award shall be subject to the terms of any recoupment or clawback
policy that may be adopted by the Company from time to time and to any
requirement of applicable law, regulation or listing standard that requires the
Company to recoup or clawback compensation paid under this Award.
13.    Amendments. The Company may amend this Award at any time, provided that
the Participant’s consent to any amendment is required to the extent the
amendment materially diminishes the rights of the Participant or results in
cancellation of the Award. Notwithstanding the foregoing, the Company need not
obtain Participant (or other interested party) consent for (a) the adjustment or
cancellation of an Award pursuant to the adjustment provisions of the Plan; (b)
the modification of the Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded; (c) the modification of the Award to
preserve favorable accounting or tax treatment of the Award for the Company; or
(d) the modification of the Award to the extent the Committee determines that
such action does not materially and adversely affect the value of an Award or
that such action is in the best interest of the affected Participant or any
other person(s) as may then have an interest in the Award.
14.    Committee Interpretation. As a condition to the grant of this Award, the
Participant agrees (with such agreement being binding upon the Participant’s
legal representatives, guardians, legatees or beneficiaries) that this Agreement
will be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Agreement or the Plan, and any determination made
by the Committee under this Agreement or the Plan, will be final, binding and
conclusive.





--------------------------------------------------------------------------------





15.    Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
related materials (“Data”) by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant understands that
the Company and the Company's affiliates may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all equity-based awards and
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan. The Participant understands
that Data will be transferred to a designated third party external broker or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States or otherwise) may have different
data privacy laws and regulations and thus the level of data protection provided
may not be equivalent to the one offered in Participant’s country of residence.
Where Data are to be transferred to a Third Country, as defined in the EU
General Data Protection Regulation (GDPR) no. 2016/679, or an international
organization, the Company and its affiliates shall ensure that the level of data
protection offered is equivalent to the one offered in the Participant’s country
of residence, especially if such country is part of the European Economic Area;
such level shall be in particular guaranteed, by implementing adequate
safeguards in the form of contractual arrangements between the Company and such
third parties recipients; in particular by executing appropriate Standard
Contractual Clauses (SCCs) as adopted and published by the European Commission
for that purpose. The Participant understands that if the Participant resides
outside the United States, the Participant may request at any given time a list
with the names and addresses of any potential third-party recipients of the Data
by contacting the Participant’s local human resources representative.
The Participant authorizes the Company, the Company's selected broker and any
other third-party recipients which assist the Company with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Participant’s participation in the
Plan. A list of such third-party recipients is available upon request. The
Company undertakes to provide prior notice to the Participant of any changes to
the aforementioned list of third-party recipients; such changes to third-party
recipients will be accepted by the Participant unless reasonably objected to for
just cause. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan in accordance with applicable data protection laws and regulations,
as well as the Company’s policies on the retention and disposal of records in
effect from time to time. The Participant understands that if the Participant
resides outside the United States, the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost and without providing any reason for such a withdrawal, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing the
consents herein on a free and purely voluntary basis. If the Participant does
not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant the
Participant equity-based awards or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Participant’s local human resources representative. The Participant
is also entitled to lodge a complaint with the competent supervisory authorities
should he or she not receive a reply or otherwise not be satisfied with a reply
received by the Company concerning the exercise of his or her aforementioned
rights.
16.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.





--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
 
 
 
COOPER-STANDARD HOLDINGS INC.
 
 






 
By:
 
 
 
  
 



 
 
Agreed and acknowledged as of the date first above written:
 
 
 
 
 
Participant: Participant Name
 

 
 











--------------------------------------------------------------------------------









Exhibit A
•
TSR Calculation Methodology: As follows:

▪
TSR Beginning Stock Price Calculation - average closing stock price for the 20
trading days immediately prior to the beginning of the Performance Period (for
the Company and the Comparator Group companies)

▪
TSR Ending Stock Price Calculation - average closing stock price for the last 20
trading days of the Performance Period (for the Company and the Comparator Group
companies)

▪
Treatment of Dividends in TSR Calculation - TSR calculation will assume
reinvestment of dividends on the ex-dividend date (for the Company and the
Comparator Group companies, where applicable)

▪
Exchange Rate - TSR and dividends (if applicable) of companies in the Comparator
Group that are traded on international exchanges will be converted to USD using
a published exchange rate on (1) each trading day prior to the beginning of the
Performance Period to determine TSR Beginning Stock Price and (2) each trading
day during the end of the Performance Period to determine TSR Ending Stock
Price.

•
Comparator Group: The Comparator Group comprises the following 21 companies:

Adient plc
American Axle & Manufacturing Holdings, Inc.
Aptiv PLC
Autoliv, Inc.
BorgWarner Inc.
Cooper Tire & Rubber Company
Dana Incorporated
Garrett Motion Inc.
Gentex Corporation
LCI Industries
Lear Corporation
Linamar Corporation
Magna International Inc.
Martinrea International Inc.
Standard Motor Products Inc.
Tenneco Inc.
TI Fluid Systems plc
The Goodyear Tire & Rubber Company
Tower International, Inc.
Veoneer, Inc.
Visteon Corporation



•
Changes in the Comparator Group During Performance Period: The Comparator Group
will be fixed based on the constituents at the beginning of the Performance
Period; the following adjustments will apply to ensure a balanced/fair
assessment of relative performance:

▪
Comparator Group companies that are acquired/merged during the Performance
Period will be removed when calculating the Company’s relative TSR percentile
rank

▪
Comparator Group companies that file for bankruptcy during the Performance
Period would be treated as the worst performers for purposes of determining the
Company’s relative TSR percentile rank








